This cause was reviewed on rehearing en banc, and upon consideration of the arguments of counsel and the entire record in this case, the judgment of the Workers’ Compensation Commission rendered on April 4,1996 is affirmed without opinion by an equally divided court. Accordingly, the opinion previously rendered by a panel of this Court on January 28, 1997 is withdrawn, see Granados v. Windson Development Corporation, 24 Va.App. 80, 480 S.E.2d 150 (1997), and the mandate entered that date is vacated. The appellant shall pay to the appellees thirty dollars damages.
This order shall be published and certified to the Virginia Workers’ Compensation Commission.